 


114 HR 834 IH: Helping Military Children Succeed in Schools Act
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 834 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2015 
Mrs. Davis of California introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To require States and local educational agencies to report on the achievement of military-connected students in annual report cards under the Elementary and Secondary Education Act of 1965. 
 
 
1.Short titleThis Act may be cited as the Helping Military Children Succeed in Schools Act. 2.Reporting on military-connected students in annual report cardsSection 1111(h)(1)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)) is amended—
(1)by striking and at the end of clause (vii); (2)by striking the period at the end of clause (viii) and inserting ; and; and
(3)by adding at the end the following:  (ix)not later than the beginning of the 2015–2016 school year, information on the number of military-connected students (students who are a dependent of a member of the Armed Forces, including reserve components thereof) in the State and how such military-dependent students achieved on the State academic assessments described in subsection (b)(2) compared to all students in the State.. 
 
